Citation Nr: 0514058	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  01-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  An October 1999 RO rating decision 
denied an increased (compensable) rating for bilateral 
hearing loss.  In a rating decision dated November 2003, the 
RO denied a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C.  In March 
2005, the veteran testified at a travel board hearing chaired 
by C.W. Symanski, who was designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. § 7102(b) (West 
2002).

The issue of entitlement to an increased (compensable) rating 
for hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no competent medical evidence that the veteran's 
hepatitis C is causally related to any event during his 
December 1995 VA hospitalization, to include an 
unsubstantiated risk factor of treatment with improperly 
sterilized medical equipment.




CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to compensation benefits for 
hepatitis C claimed as proximately due to negligent VA 
treatment.  The Board has reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: service medical records; his statements in support of 
claim; VA examination reports dated in May 1968, August 1993, 
December 1995, December 1996, and July 1999; VA records for 
inpatient and outpatient treatment on various dates beginning 
in 1976, to include complete records from a December 1995 
hospitalization at the Bay Pines, Florida VA Medical Center 
(VAMC); examination reports and/or medical statements from 
Drs. Karl D. Jones, J.H. Draeger, Janet Seper, Fernando C. 
Larach, Nathan Hameroff, Neil T. Feldman, and Steven G. 
Epstein as well as records from Northside Hospital and Heart 
Institute, The Digestive Disease and Cancer Center, and 
Northside Medical Center; the transcripts of the veteran's RO 
hearing in April 1995 and his Travel Board hearing in March 
2005; and argument provided by the veteran's representative.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran claims that he contracted hepatitis C as a result 
of negligent treatment during a December 1995 hospitalization 
at the Bay Pines VAMC.  He theorizes that he was infected 
with hepatitis C as a result of improperly sterilized needles 
and/or intravenous (IV) tubing used in treating him with 
insulin.  An unnamed "nurse" "friend" told him that the 
Bay Pines VAMC had been "re-cyling the tubing used in 
transfusing ... until 1997."  He believes the improper 
sterilization stemmed from inevitable human error and the bad 
practice of reusing equipment such as needles and tubing.  He 
refers to several news articles and various federal 
government board reports, all unnamed and unprovided, which 
allegedly found that the Bay Pines VAMC had been using 
"dirty" equipment as late as 1998.  He concludes from these 
sources of information that the sterilization deficiencies 
must have existed at the time of his hospitalization in 1995, 
and were responsible for his hepatitis infection.  He denies 
a history of any other risk factors for hepatitis C, and 
denies self-injecting himself with insulin prior to being 
diagnosed with hepatitis C.

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 by means of a VA Form 21-
4138 received in August 2001.  Effective October 1, 1997, 
Congress amended 38 U.S.C.A. § 1151 for the purpose of 
overruling the decision by the United States Supreme Court in 
Brown v. Gardner, 115 S. Ct. 552 (1994) that held no showing 
of negligence was necessary for recovery under the version of 
38 U.S.C.A. § 1151 then in existence.  Pub. L. 104-204, § 
422(a), 110 Stat. 2874, 2926 (1996).  The currently 
applicable version of 38 U.S.C.A. § 1151 expressly requires a 
showing of VA fault for establishing entitlement to benefits 
for persons disabled by VA treatment or vocational 
rehabilitation:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability were service connected. For 
purposes of this section, a disability or death is 
a qualifying additional disability or qualifying 
death if the disability or death was not the 
result of the veteran's willful misconduct and-
(1) the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death 
was-
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or
(B) an event not reasonably foreseeable; or
(2) the disability or death was proximately 
caused by the provision of training and 
rehabilitation services by the Secretary 
(including by a service-provider used by the 
Secretary for such purpose under section 3115 of 
this title) as part of an approved rehabilitation 
program under chapter 31 of this title.'

The implementing regulation reads in pertinent part as 
follows:

§  3.358 Compensation for disability or death from 
hospitalization, medical or surgical treatment, 
examinations or vocational rehabilitation training 
(§  3.800).
(a) General.  This section applies to claims 
received by VA before October 1, 1997.  If it is 
determined that there is additional disability 
resulting from a disease or injury or aggravation 
of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical 
treatment, examination, or vocational 
rehabilitation training, compensation will be 
payable for such additional disability.  For 
claims received by VA on or after October 1, 1997, 
see §  3.361.
(b) Additional disability.  In determining 
that additional disability exists, the following 
considerations will govern:
(1) The veteran's physical condition 
immediately prior to the disease or injury on 
which the claim for compensation is based will be 
compared with the subsequent physical condition 
resulting from the disease or injury, each body 
part involved being considered separately.
(2) Compensation will not be payable under 
this section for the continuance or natural 
progress of a disease or injury for which the 
hospitalization, medical or surgical treatment, or 
examination was furnished, unless VA's failure to 
exercise reasonable skill and care in the 
diagnosis or treatment of the disease or injury 
caused additional disability or death that 
probably would have been prevented by proper 
diagnosis or treatment.  Compensation will not be 
payable under this section for the continuance or 
natural progress of a disease or injury for which 
vocational rehabilitation training was provided.
(c) Cause.  In determining whether such 
additional disability resulted from a disease or 
an injury or an aggravation of an existing disease 
or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will 
govern:
(1) It will be necessary to show that the 
additional disability is actually the result of 
such disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.
(2) The mere fact that aggravation occurred 
will not suffice to make the additional disability 
compensable in the absence of proof that it 
resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as the 
result of training, hospitalization, medical or 
surgical treatment, or examination.
		(3) Compensation is not payable for the 
necessary consequences of medical or surgical 
treatment or examination properly administered 
with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are 
those which are certain to result from, or were 
intended to result from, the examination or 
medical or surgical treatment administered.  
Consequences otherwise certain or intended to 
result from a treatment will not be considered 
uncertain or unintended solely because it had not 
been determined at the time consent was given 
whether that treatment would in fact be 
administered.
(4) When the proximate cause of the injury 
suffered was the veteran's willful misconduct or 
failure to follow instructions, it will bar him 
(or her) from receipt of compensation hereunder 
except in the case of incompetent veterans.

38 C.F.R. § 3.358 (2004).

At the outset, the Board notes that the veteran's November 
2001 VCAA letter advised him that the medical community 
recognizes the following risk factors for hepatitis C 
infections:

?	organ transplant before 1992
?	transfusions of blood or blood products before 
1992
?	hemodialysis
?	accidental exposure to blood by health care 
workers (to include combat medic or corpsman)
?	intravenous drug use or intranasal cocaine use
?	high risk sexual activity
?	other direct percutaneous (through the skin) 
exposure to blood such as tattooing, body 
piercing, acupuncture with non-sterile needles, 
and shared toothbrushes or shaving razors

The veteran's private and VA medical records prior to his 
December 1995 hospitalization do not evidence a history of 
hepatitis C infection and/or a diagnosis of chronic hepatitis 
C.  On July 2, 1994, he presented to VA requesting the 
hepatitis series of injections as well as the pneumonic 
vaccine injection.  As reason therefore, it was noted 
"[j]ust starting to work @ ACLF and employer would like him 
protected since he will be working with chronically ill 
geriatric population."  He was informed that VA did not 
provide hepatitis vaccines, and was referred to the Public 
Health department.

The veteran was admitted to the Bay Pines VAMC on December 6, 
1995 with complaint of substernal-type chest pain of several 
days duration.  His intake testing revealed an elevated blood 
sugar level and he was admitted with a diagnosis of 
uncontrolled diabetes mellitus.  On the day of admission, he 
received insulin units and thereafter his blood sugar was 
monitored with "AccuCheks."  He was given injections of 
insulin on December 7th and 8th.  See VA Form 10-5568d.  He 
was discharged with instructions to perform Acuchecks five 
times per day (qid), and prescribed Glibizide in tablet form 
and chemstrips.  There is no evidence of hepatitis C 
infection and/or a diagnosis of chronic hepatitis C.

Subsequent VA treatment records demonstrated that, on June 
17, 1996, he presented to a VA clinic with report that he had 
been seen in "Dlt" two weeks' previously wherein he tested 
reportedly tested positive for hepatitis C.  He reported 
fatigue with laboratory testing returning positive for 
hepatitis C (HCV) infection.  He denied exposure to risk 
factors such as blood transfusion, intravenous drug use 
(IVDA), high risk sex, history of febrile sx, etc.  A liver 
biopsy performed by Belur S. Sreenath, M.D., in 1998 
confirmed a diagnosis of chronic hepatitis C.

As indicated above, the RO's November 2001 VCAA letter 
advised the veteran of the known risk factors for contracting 
the hepatitis C virus.  The veteran denies any risk factor 
history other than his claimed exposure to improperly 
sterilized medical equipment at the Bay Pines VAMC in 
December 1995.  His recitation of history is not accurate, 
however, as demonstrated by his July 2, 1994, request for 
protective hepatitis immunizations wherein he reported to the 
VA clinician:

 "[j]ust starting to work @ ACLF and employer 
would like him protected since he will be working 
with chronically ill geriatric population."

His claim that he was infected with the hepatitis C virus 
during his December 1995 VA hospitalization proximately due 
to treatment with non-sterilized and reused plastic IV tubing 
and/or injection needles is based upon conjecture.  This 
conjecture is further based upon hearsay statements of an 
unnamed nurse and unspecified studies and articles of the Bay 
Pines facility in 1998 that he has not submitted for review.  
His lay assertions are nothing more than unsubstantiated 
fears that are insufficient to satisfy the requisite medical 
causation evidence requirements in his case.  See generally 
Cook v. Brown, 4 Vet. App. 565 (1993).

The veteran also provides his own lay opinion and belief that 
his hepatitis C must have been contracted during his VA 
hospitalization since it was discovered six months following 
his discharge without any other known risk factor exposure in 
the interim.  His own self-diagnosis and medical opinion in 
this case holds no probative value as he is not shown to 
possess the medical training required to provide a medical 
diagnosis and etiology opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2004).  As 
indicated in VBA Fast Letter 99-94, the initial HCV infection 
may manifest as a clinically acute disease with a diagnosis 
made "accidentally" many years later when positive 
antibodies to the hepatitis C virus (HCV) and/or elevated 
liver function tests (LFT) are noted.  Therefore, the Board 
must find that there is no competent medical evidence that 
the veteran's hepatitis C is causally related to any event 
during his December 1995 VA hospitalization, to include an 
unsubstantiated risk factor of treatment with improperly 
sterilized medical equipment.  The claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C must be denied, and there is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107 (West 2002).

In so holding, the Board has carefully reviewed the record to 
ensure VA compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (CAVC) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

On review of the record, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that letter sent the veteran on 
November 30, 2001 informed him of the type(s) of information 
and evidence necessary to establish entitlement to the 
benefits being sought.  As indicated above, this letter 
identified for the veteran the types of information and/or 
evidence necessary to establish that he was exposed to 
certain enumerated and recognized risk factors for hepatitis 
C.  Specifically, he was notified that "[w]e need to know 
which risk factor(s) applies to you.  You should give us any 
information, statements, or evidence you have about your risk 
factor(s).  Include dates and describe the circumstances 
involving your exposure to any of these risk factors."  He 
was also advised that "[y]ou can give us a medical opinion 
regarding this relationship from your own doctor."  This 
letter initially referred to the need to establish a medical 
nexus to "service" rather than VA treatment.  The rating 
decision on appeal and the December 2003 SOC rectified that 
minor error by informing him of the applicable law and 
regulations, why this particular claim was denied, and of the 
evidence that was lacking.  As evidenced by the veteran's 
statements and testimony, he clearly understands the need to 
establish that his hepatitis C was incurred during his 
December 1995 VA hospitalization rather than during service.

With regard to elements (2) and (3), the Board notes that the 
November 2001 letter cited above notified the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  This letter 
included sections entitled "What Information Or Evidence Do 
We Need From You," "What Is VA's Duty To Assist You Obtain 
Evidence for Your Claim," and "What Has Been Done To Help 
With Your Claim."  This letter explained to him his duty to 
corroborate his claims of VA malfeasance by submitting "any 
information, statements, or evidence you have about your risk 
factor(s)."  This statement also conforms to the 
requirements of element (4) with the actual language of 
38 C.F.R. § 3.159(b)(1) provided to the veteran in the 
December 2003 SOC.  The Board finds substantial compliance 
with the VCAA notice requirements, and notes that the veteran 
has not pleaded with any specificity any deficiencies of 
notice.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  It is clear from the record that the veteran 
has had a fair opportunity to participate in the development 
of his claim.

The Board also finds that VA's duty to assist the veteran has 
been satisfied in this case.  The RO has requested and 
obtained "all hospital summaries, out-patient treatment 
records, nurses' and doctors' notes and the like for the 
period of treatment or hospitalization from 01-01-95 to 12-
30-97."  See RO letter to the Bay Pines VAMC dated November 
30, 2001 and VA Form 10-7131 received December 2003.  The 
claims folder also contains all relevant VA records and all 
private clinic records for which the veteran authorized VA to 
obtain on his behalf.  As indicated above, the RO requested 
the veteran to corroborate his claims of VA malfeasance by 
providing "any information, statements, or evidence you have 
about your risk factor(s)."  The veteran has made references 
to hearsay statements, but has not fulfilled his duty to 
assist in this case by either identifying the claimed 
evidence with reasonable specificity to afford verification 
and/or submitting the actual evidence.  Hayes v. Brown, 5 
Vet. App. 60, 68 (1993) (a claimant cannot passively wait for 
assistance in circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence).

VA also deemed it unnecessary to obtain medical opinion as 
necessary to decide the claim.  There is no competent medical 
evidence of record suggesting that the veteran's hepatitis C 
was contracted during his VA hospitalization.  The veteran 
has to make at least a minimal showing of a possible nexus to 
his VA treatment.  See generally Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003).  VA has no duty to 
investigate unsubstantiated fears raised by a claimant.  See 
Cook, 4 Vet. App. 565 (1993).  Based upon the above, the 
Board also finds that VA has satisfied its duty to assist the 
veteran in this claim, and further finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  Wensch, 15 Vet. 
App. 362 (2001).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C is denied.


REMAND

The veteran's claim of entitlement to an increased rating for 
hearing loss was raised by a VA Form 21-4138 filing received 
in March 1998.  He reported for VA audiology examination in 
July 1999, but failed to report for a more current 
examination scheduled in November 2003.  At his hearing in 
March 2005, he indicated a willingness to report for 
additional VA examination which, in the opinion of the Board, 
is necessary to decide the claim due to the veteran's report 
of increased symptoms since his VA examination performed 
approximately 6 years ago.  38 U.S.C.A. § 5103A(d) (West 
2002).  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain complete VA audiology 
consultation clinic records since October 1996.

2.  The RO should schedule the veteran for VA 
audiology examination to determine the current 
severity of his bilateral hearing loss.  The 
examiner should be provided the claims folder and 
a copy of this remand prior to examination.

3.  Thereafter, the RO should readjudicate the 
claim on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of 
the case (SSOC) and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


